DETAILED ACTION
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/22.

Applicant’s election without traverse of Group I, claims 1-10 and 12-20* in the reply filed on 9/15/22 is acknowledged.  * It is noted that claim 20 was not included in the restriction requirement but is evident that it should be included in Group I.  

Specification
The disclosure is objected to because of the following informalities:
In table 1 on page 16 of the originally filed specification (last column), “monometer” should be “monomer”.  This is an obvious typographical error because “monometer” is nonsensical in this context and it is clear that monomer was intended.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,753,759 (herein Hartmann).
As to claim 1, Hartmann discloses a graft copolymer (polymer complex) obtained by polymerizing water soluble monomers (methacrylic acid) in the presence of a host polymer (referred to as grafting base, which is dissolved in water and is the same water-soluble polymer of the instant invention).  Specifically see example 4, wherein the grafting base (grafting base A starting in col. 7, line 40) is formed from polymerizing vinylformamide in the presence of a non-polymeric transfer agent (2-mercaptoethanol, the preferred transfer agent of claim 4 and 17).  The formamide structures of the polymer are hydrolyzed to amine structure (vinylamine functions, which is identical to the reaction of claim 5).  The amount of water present in the example is 448.1 (257.3 g water + 331.8 g*(1-0.425) of the grafting base) and the amount of methacrylic acid is 225 g.  Thus, the ratio of methacrylic acid (anionic monomer) to water is about 0.502 (225/448.1), which is well within the claimed range of greater than 0.035.  Branching or crosslinking agents of the ethylenic polyfunctional type are not disclosed or suggested, therefore are not present.  
It should be noted that example 1 of Hartmann is shown in table 1 of the instant disclosure, which contains no anionic monomer.  However, again, example 4 (as well as example 7) contains anionic monomer within the claimed range.
As to claim 3, the host polymer is present in 331.8 g in 42.5 wt%, thus 141 g.  See example 4.  The monomers (methacrylic acid) are present in 225 g.  Therefore, the ratio is 0.63 (141/225), which is within the claimed range.
As to claim 10, the host polymer (grafting base) comprises monomers of N-vinylformamide and optionally additional monomers such as DADMAC, etc.  See col. 2, lines 15-40 and examples.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,753,759 (herein Hartmann).
The discussion with respect to Hartmann set-forth above is incorporated herein by reference.
As to claims 14 and 15, the grafting monomers are grafted onto the polymer in an amount of 1:100 to 100:1 (col. 1, lines 50-55), thus overlapping the claimed ranges.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Allowable Subject Matter
Claims 2, 6-9, 12-13, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,001,953 recites similar complexes.  However, the host polymer does not comprise vinylamine functions and the anionic monomer to water ratio is not within the claimed range.  
US 9,546,246 discloses similar complexes, however the anionic monomer to water ratio is not within the claimed range.  
The anionic monomer to water ratio is shown to affect the burst index and transmittance of the complex (table 1 of the originally filed specification).  In other words, the process step of the ratio materially effects the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764